DETAILED ACTION

1.	Claims 1-3, 5-9, 12-16, and 19-25 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 



	Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
4.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 5-9, 12-16, and 19-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Pat. 10,782,932. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same limitations, as the subject matter of the instant claims are found in the ‘932 claims. Example mapping below:

Application 17/026,407
US Pat. 10,782,932
Claim 1 – A computer implemented method for indicating with any least significant decimal coefficient digit of 0 or 5 that a result of a rounding of a decimal floating- point (DFP) number to a lesser precision in a computer processor is an exact (precise) result, the method comprising: 
executing, by the computer processor, a DFP round-for-reround instruction in a round- for-reround mode, wherein the DFP round-for-reround instruction is configured to perform a DFP operation on a DFP operand, the executing the DFP round-for-reround instruction comprising: 
based on being in the round-for-reround mode, forming, by the computer processor, from a decimal coefficient number having a high order portion and a low order portion, an intermediate result from the high order portion, wherein the intermediate result has a least significant decimal coefficient digit; 
without changing any coefficient digit of the intermediate result, other than the least significant decimal coefficient digit, creating from the intermediate result a rounded-for-reround DFP number, the creating comprising: 
based on the least significant coefficient digit of the intermediate result being 0 or 5 and based on the low order portion having any value other than 0, incrementing the least significant coefficient digit of the intermediate result; and storing in computer processor storage, by the computer processor, the intermediate result as a final result of the executed DFP operation, wherein the intermediate result is the rounded- for-reround DFP number, wherein a final result having a least significant digit of 0 or 5 indicates that the final result is exact and that the low order portion is 0, wherein a final result having a least significant digit of any one of 1, 2, 3, 4, 6, 7, 8 and 9 does not indicate that the final result is exact and does not indicate that the low order portion is 0
Claim 1 - A computer implemented method for rounding a Decimal Floating Point (DFP) number to a lesser precision in a computer processor, the method comprising: 
a) executing, by the computer processor, a DFP round-for-reround instruction in a round-for-reround mode, wherein the DFP round-for-reround instruction is configured to perform a DFP operation on a DFP operand, wherein the DFP operand comprises a first number of decimal coefficient digits of precision, wherein the executing the DFP round-for-reround instruction comprises: 
forming, by the computer processor, an intermediate result having a second number of decimal coefficient digits of precision, wherein the second number of decimal coefficient digits of precision is greater than the first number of decimal coefficient digits of precision; 
creating from the intermediate result, a rounded-for-reround DFP number having a third number of decimal coefficient digits of precision and a least significant decimal digit, wherein the third number of decimal coefficient digits of precision is less than-or equal to the first number of decimal coefficient digits of precision, wherein based on the least significant decimal digit of the rounded-for-reround DFP number consisting of any one of a 0 and a 5, only the least significant digit being 0 indicates the rounded-for-reround DFP number is exact; and storing in computer processor storage, by the computer processor, the rounded-for-reround number as a final result of the executed DFP operation.




Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

7.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):

1. A computer implemented method for indicating with any least significant decimal coefficient digit of 0 or 5 that a result of a rounding of a decimal floating- point (DFP) number to a lesser precision in a computer processor is an exact (precise) result, the method comprising: 
executing, by the computer processor, a DFP round-for-reround instruction in a round- for-reround mode, wherein the DFP round-for-reround instruction is configured to perform a DFP operation on a DFP operand, the executing the DFP round-for-reround instruction comprising: 
based on being in the round-for-reround mode, forming, by the computer processor, from a decimal coefficient number having a high order portion and a low order portion, an intermediate result from the high order portion, wherein the intermediate result has a least significant decimal coefficient digit; 
without changing any coefficient digit of the intermediate result, other than the least significant decimal coefficient digit, creating from the intermediate result a rounded-for-reround DFP number, the creating comprising: 
based on the least significant coefficient digit of the intermediate result being 0 or 5 and based on the low order portion having any value other than 0, incrementing the least significant coefficient digit of the intermediate result; and 
storing in computer processor storage, by the computer processor, the intermediate result as a final result of the executed DFP operation, wherein the intermediate result is the rounded- for-reround DFP number, wherein a final result having a least significant digit of 0 or 5 indicates that the final result is exact and that the low order portion is 0, wherein a final result having a least significant digit of any one of 1, 2, 3, 4, 6, 7, 8 and 9 does not indicate that the final result is exact and does not indicate that the low order portion is 0.

8.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
9.	Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “computer implemented” and “computer processor” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component, a computer processor. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further the claim recites “storing in computer processor storage, by the computer processor, the intermediate result.” However, this step is recited as a general means of storing data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data storing operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore, storing data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

10.	Claim 14 is rejected for similar reasons as presented above with reference to claim 1 as it recites the similar abstract idea found in claim 1 above. Claim 14 only recites an additional “computer program product” and “computer readable storage medium”. These recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). 
Dependent claims 2, 3, 5-6, 15-16, 19-22, and 24-25 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

	For example: 

11.	Claim 2 recites the abstract idea of “the creating further comprising: based on the least significant coefficient digit of the intermediate result being 0 or 5 and based on the low order portion having a most significant decimal digit of less than 5, incrementing the least significant digit of the intermediate result,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

12.	Claim 3 recites the abstract idea of “further comprising: subsequent to executing the DFP round-for-reround instruction, executing, by the computer processor, a DFP reround instruction, the executing comprising: rounding, by the computer processor, the rounded-for-reround DFP number to produce a rounded result, the rounded result represents a DFP number having at least 1 fewer decimal coefficient digits of precision than the second number of decimal coefficient digits of precision; and storing in computer processor storage, by the computer processor, the rounded result as a result of the execution of the DFP reround instruction,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

13.	Claim 5 recites the abstract idea of “executing further comprising determining the round-for-reround mode is enabled based on any one of a round-for- reround value of a first rounding field of a Floating Point Control (FPC) register and a round-for- reround value of a second rounding field of the round-for-reround instruction,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

14.	Claim 6 recites the abstract idea of “the determining that the round-for-reround mode is enabled further comprising using the second rounding field of the round-for-reround instruction to select whether to use the first rounding field or the second rounding field to determine that the round-for-reround mode is enabled,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Allowable Subject Matter
15.	Claims 1-3, 5-6, 14-16, 19-22, and 24-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and Double Patenting, set forth in this Office action.

Claims 7-9, 12, 13, and 23 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.


Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Pat. 5,317,530 – related to a rounding operation circuit used in an image signal processor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182